                   Case 19-10209-BLS            Doc 362        Filed 07/09/19        Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------- x
                                                           :
In re:                                                     :
                                                               Chapter 11
                                                           :
NOVUM PHARMA, LLC,                                         :
                                                               Case No. 19-10209 (BLS)
                                                           :
                                    Debtor.1               :
                                                           :
---------------------------------------------------------- x
                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                HEARING ON JULY 11, 2019 AT 11:15 A.M. (EASTERN TIME)
                  BEFORE THE HONORABLE BRENDAN L. SHANNON2

MATTERS GOING FORWARD

1.       Debtor’s Motion for Order Authorizing the Debtor to Enter into Plan Support Agreement
         (Filed June 14, 2019) [Docket No. 311]

         Objection Deadline: June 28, 2019 at 4:00 p.m.

         Responses Received:

                   (a)     Limited Objection and Reservation of Rights of PSKW, LLC d/b/a
                           ConnectiveRx with Respect to Debtor’s Motion for Order Authorizing
                           Debtor to Enter Into Plan Support Agreement (Filed June 28, 2019)
                           [Docket No. 345]

         Status:           This matter will be going forward.




1
         The last four digits of the Debtor’s federal tax identification number are 7895. The mailing address for the
         Debtor is 200 South Wacker Drive, 31st Floor, Chicago, IL 60606.
2
         The hearing will be held before The Honorable Brendan L. Shannon at the United States Bankruptcy Court
         for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom 1, Wilmington, Delaware
         19801. Any person who wishes to appear telephonically at the hearing must contact COURTCALL, LLC
         at 866-582-6878 to register his/her telephonic appearance in accordance with the Instructions for
         Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.


58448/0002-17456030v1
                 Case 19-10209-BLS   Doc 362   Filed 07/09/19    Page 2 of 2



Dated: Wilmington, Delaware
       July 9, 2019
                                        COLE SCHOTZ P.C.

                                        /s/ David R. Hurst
                                        David R. Hurst (I.D. No. 3743)
                                        Patrick J. Reilley (I.D. No. 4451)
                                        500 Delaware Avenue, Suite 1410
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 652-3131
                                        Facsimile: (302) 652-3117

                                        – and –

                                        Jacob S. Frumkin
                                        25 Main Street
                                        Hackensack, New Jersey 07601
                                        Telephone: (201) 489-3000
                                        Facsimile: (201) 489-3479

                                        Counsel for Debtor and
                                        Debtor-in-Possession




                                           2
58448/0002-17456030v1
